DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        KENNETH CARL GUY,
                            Appellant,

                                     v.

                   PLAZA HOME MORTGAGE, INC.,
                            Appellee.

                              No. 4D17-3335

                              [August 2, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 16022826.

   Kenneth Carl Guy, Fort Lauderdale, pro se.

   Laura H. Howard of The Solomon Law Group, P.A., Tampa, for appellee.

PER CURIAM.

   Affirmed.

FORST, KLINGENSMITH, JJ., and ARTAU, EDWARD L., Associate Judge, concur.



                          *          *           *

   Not final until disposition of timely filed motion for rehearing.